DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama (JP 2015121606) in view of Muller (EP 1571481 A).
Regarding claim 1, Akiyama discloses a light source device (excitation light source BL of fig. 2; that comprises a plurality of laser sources 21A and 21B) comprising: 
a light source section (21) configured to emit a first pencil (BL1 of fig. 2) and a second pencil (BL2 of fig. 2) which have a first wavelength band (para. 0037; blue excitation light); 
a wavelength conversion layer (phosphor layer 32 of fig. 2) having a plane of incidence (upper surface 32b of fig. 4) which the first pencil (BL1) and the second pencil (BL2) enter, 
a reflecting surface different from the plane of incidence (reflection element 35 of fig. 4), 

a second side surface (side surface opposite 32a of fig. 4 (not denoted in the illustration of fig. 4)) which crosses the plane of incidence and the reflecting surface (35) and is different from the first side surface (illustrated in fig. 4), and configured to perform wavelength conversion of the first pencil and the second pencil into fluorescence having a second wavelength band () different from the first wavelength band (para. 0054; The phosphor layer 32 contains a phosphor excited by absorbing the excitation light BL1s which is light in the first wavelength region, and the phosphor excited by the excitation light BL1s is different from the first wavelength region. As the light in the third wavelength range, fluorescent light (yellow light) YL having a peak wavelength in the wavelength range of, for example, 500 to 680 nm is generated); 
a first reflecting element (dichroic mirror 36 of fig. 4) having a first reflecting surface and disposed so as to be opposed to the first side surface (para. 0057; a dichroic mirror 36 provided on the side surface 32a); and 
a second reflecting element (illustrated in fig. 4 the dichroic mirror 36 is placed on both sides) having a second reflecting surface and disposed so as to be opposed to the second side surface (para. 0057; a dichroic mirror 36 provided on the side surface 32a),
Akiyama fails to teach a first optical element configured to alter a proceeding direction of a principal ray of the first pencil; a second optical element configured to alter a proceeding direction of a principal ray of the second pencil.
Muller discloses a first optical element (microprism 51 of fig. 3) configured to alter a proceeding direction of a principal ray of the first pencil (para. 0037; the microprisms 
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the illumination system of Akiyama with the microprisms of Muller in order to improve the homogeneity and the light yield (Muller; para. 0005). 

Regarding claim 3, Akiyama discloses an illumination system comprising a plurality of excitation laser light sources (21A and 21B of fig. 2) illuminating a phosphor element (32).
Akiyama fails to teach wherein the first optical element and the second optical element are deviation prisms.
Muller discloses wherein the first optical element (microprism 51) and the second optical element (microprism 61) are deviation prisms (para. 0009; The surface contour of the prisms determines how an incident light beam is deflected. The deflecting microstructures thus correspond to small microprisms that are arranged on the surface of the optical element.).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the illumination system of Akiyama with the microprisms of Muller in order to improve the homogeneity and the light yield (Muller; para. 0005).

Regarding claim 9, Akiyama discloses a projector (projector 1 of fig. 1) comprising a light modulation device (optical modulator 4B, the synthetic optical system 5 that synthesizes the image light from each optical modulator 4R, 4G, 4B of fig. 1) configured to modulate light emitted from the light source device in accordance with image information; and a projection optical device (projection optical system 6 of fig. 1) configured to project the light modulated by the light modulation device (para. 0019; the projection optical system 6 that projects the image light from the synthetic optical system 5 toward the screen SCR).

Allowable Subject Matter
Claims 2 and 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The subject matter of claim 2 that was found to be allowable is wherein the third optical element alters the proceeding direction of the principal ray of the third pencil so that the principal ray of the third pencil fails to overlap the principal ray of the first pencil, the principal ray of the second pencil, and the principal ray of the fourth pencil on the plane of incidence, the fourth optical element alters the proceeding direction of the principal ray of the fourth pencil so that the principal ray of the fourth pencil fails to overlap the principal ray of the first pencil, the principal ray of the second pencil, and the principal ray of the third pencil on the plane of incidence, the first pencil, the second pencil, the third pencil, and the fourth pencil fail to enter an area other than the plane of 

Claims 4, 6 and 8 are allowable as being dependent on claim 2.

The subject matter of claim 5 that was found to be allowable is wherein a fifth optical element which is disposed on light paths of the first pencil and the second pencil between the light source section and the deviation prisms, and homogenizes illuminance of the first pencil and the second pencil.

The subject matter of claim 7 that was found to be allowable is wherein the first optical element and the second optical element are multi-lens arrays, and an optical axis of the multi-lens array is tilted with respect to one of the principal ray of the first pencil and the principal ray of the second pencil which is going to enter the multi-lens array.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        /TOAN TON/                                                                                             
Supervisory Patent Examiner, Art Unit 2882